Citation Nr: 0207707	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1956 to December 1957.  

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran presented testimony at a 
personal hearing which was chaired by the undersigned Board 
member at the RO in April 2002.  


FINDINGS OF FACT

1.  Service connection was denied for residuals of frozen 
feet in a Board decision dated in February 1991.  

2.  Since the Board's February 1991 decision, two physicians' 
statements have been submitted which are new and probative of 
the issue at hand, and thus so significant that they must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of frozen feet. 

3.  The uncontroverted medical opinion evidence of record 
indicates that the veteran has residuals of frozen feet which 
are related to his active military service.  


CONCLUSIONS OF LAW

1.  The February 1991 Board decision is final.  New and 
material evidence to reopen the veteran's finally denied 
claim for service connection for residuals of frozen feet has 
been received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1100 (2001).  

2.  Residuals of frozen feet were incurred during the 
veteran's wartime military service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for residuals of frozen feet, which was denied by 
the Board in February 1991.  The veteran contends that new 
and material evidence sufficient to reopen the claim has been 
presented and that service connection is warranted for the 
residuals of frozen feet which resulted from exposure to 
extremely cold temperatures while he was stationed at Fort 
Leonard Wood, Missouri.  

In 1991, the Board noted a situation which has not changed.  
Most of the veteran's service medical records are not on file 
and were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  The United States Court of Appeals for Veteran's 
Claims (the Court) has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

In the interest of clarity, the Board will initially discuss 
VA's duty to assist the veteran in the development of his 
claim.  The Board will then address the issue on appeal.  


The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, 114 Stat. 2096 (2000) [to 
be codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)] redefines the obligations 
of VA with respect to its statutory duty to assist veterans 
in the development of their claims.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C. § 5103A(f).  Once a claim is 
reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
Holliday v. Principi, 14 Vet. App. 280 (2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  As 
noted above, however, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f).  

Moreover, final regulations to effectuate the VCAA were 
published on August 29, 2001 with the same effective date of 
the VCAA, November 9, 2000. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  However, the regulations 
governing reopening of previously and finally denied claims 
were revised effective the date of publication on August 29, 
2001.  These redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant appeal to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that to a large extent the VCAA may not 
apply to claims, such as this, which involve finality of 
prior VA decisions and the matter of submission of new and 
material evidence.  Furthermore, it is clear that VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that, like most legislation, the 
VCAA may be subject to interpretation and challenge.  The 
Board is aware that subsequent litigation may shed new light 
on the VCAA, including with respect to its application in 
claims such as this one involving the matter of submission of 
new and material evidence.  The Board believes, in any event, 
that the notice provisions found in the VCAA may still be 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.  

In this regard, the Board notes that, in the October 1999 
Statement of the Case, the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.156 (2001).  The RO further 
informed the veteran that new and material evidence was 
needed to reopen his claim.  Similarly, in the December 1999 
and November 2001 Supplemental Statements of the Case, the RO 
provided additional notice to the veteran.  The veteran was 
again informed that, in order to reopen a claim, new and 
material evidence must be presented, and he was also advised 
regarding the VCAA.  

It is clear from the record that the veteran has been 
provided ample notice, as well as ample opportunity to 
present evidence and argument in support of his claims, 
including presenting personal testimony at the April 2002 
Travel Board hearing.  The Board is aware of no specific 
evidence pertaining the claim which exists and which has not 
been obtained, and the veteran and his representative have 
pointed to none.  

In short, the Board believes that the provisions of the VCAA, 
insofar as they apply to the current posture of this case, 
have been fulfilled.  The actions by the RO reflect 
compliance with the newly enacted version of 38 U.S.C.A. § 
5103.  

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  There must 
be new and material evidence as to each and every aspect of 
the claim which was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background

As noted above, the veteran's service medical records are 
missing and are presumed destroyed in a fire.  The evidence 
on file at the time of the February 1991 Board decision 
consisted of a statement from a private podiatrist who 
reported treating the veteran since September 1989 for 
chronic foot problems, and a statement from a private 
physician who reported treating the veteran since 1976 and 
for frozen feet since July 1982.  

In essence, the veteran contended before the Board in 1991 
that his residuals of frozen feet developed during training 
at a Missouri training center in January 1957.  The veteran 
provided testimony supporting this assertion at a May 1990 
personal hearing.  

Service connection for residuals of frozen feet was denied in 
a February 1991 decision of the Board on the basis that there 
was no manifestation of the condition during service or until 
1982, many years after service discharge when even then the 
symptoms were not consistent with residuals of frozen feet. 

Pertinent evidence received by VA after the February 1991 
Board decision includes lay affidavits from family members 
supporting the veteran's contentions that he developed frozen 
feet during service and a statement from a former employer 
reflecting that the veteran had to take time off in May 1959 
because of foot problems which he attributed to service at 
Fort Leonard Wood, Missouri.  
In addition, the veteran testified at the travel board 
hearing in April 2002 concerning the circumstances his frozen 
feet in 1957. 

In November 1999, a private physician reported that the 
veteran's feet had troubled him since they were frozen in 
1957 in service but that it was not until 1982 that they 
became worse to the extent he sought treatment.  The 
physician reported that the veteran's current foot problems, 
chronic foot infection and hardening of the soles of the feet 
were the result of frozen feet in January 1957.  

Also, a VA examiner in June 2001 responded to a question from 
the RO as to whether the veteran suffered a cold weather 
injury to the feet in service and whether he had any 
symptomatology related thereto.  The examiner opined that the 
veteran suffered a cold weather injury during training at 
Fort Leonard Wood, Missouri, and that his symptomatology of 
numbness and a tingling sensation and recurring tinea pedis 
were all signs and symptoms of cold weather injury.  


Analysis

As noted above, there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order for to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board's February 1991 decision in essence denied the 
veteran's claim of entitlement to service connection on the 
basis that residuals of frozen feet were not demonstrated 
until 1982, many years after the veteran's service.  
Significantly, there was no medical opinion linking residuals 
of frozen feet to the veteran's military service at that 
time.  The medical evidence added to the record since the 
February 1991 Board decision provides the medical nexus which 
was previously lacking.  
Therefore, the medical evidence which has been added to the 
record since 1991 is both new and so significant by itself 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, it is new and material.  

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has been 
submitted.  The veteran's claim of entitlement to service 
connection for residuals of frozen feet is reopened.  

As noted above, at this juncture the Board must determine 
whether additional development of the evidence is needed.  It 
is the judgment of the Board that there now exists sufficient 
evidence to warrant an informed decision as to the merits of 
the issue of entitlement to service connection for residuals 
of frozen feet without the need for further development.  

As noted above, the veteran's service medical records, which 
may have served to shed additional light on this case, are 
irretrievably missing.  The veteran's sworn testimony serves 
to establish in-service incurrence of frozen feet.  Moreover, 
both a private physician and a VA physician have concluded 
that the veteran has residuals of frozen feet of service 
etiology from 1957.  There is no objective evidence to the 
contrary.   
  
Admittedly, many years elapsed between the veteran's service 
and his initial treatment.  However, the medical evidence in 
this case is dispositive, and the Board has no reason to 
challenge it.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [in the absence of specific medical evidence, the 
Board may not rely on its own unsubstantiated medical 
opinion].  

In short, the medical opinions furnished by two clinicians 
provides a nexus between the veteran's current residuals of 
frozen feet and his service and warrants a grant of service 
connection for residuals of frozen feet.  The Board therefore 
bases its grant of service connection on the basis of 38 
C.F.R. § 3.303(d), due to this supporting medical evidence.  
The benefit sought on appeal is accordingly granted.  
 

ORDER

The veteran's claim of entitlement to service connection for 
residuals of frozen feet is granted.   


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

